     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 1 of 47




1 Deborah J. Fox (SBN: 110929)
  dfox@meyersnave.com
2 Camille Hamilton Pating (SBN: 122890)
  cpating@meyersnave.com
3 Margaret W. Rosequist (SBN: 203790)
  mrosequist@meyersnave.com
4 Yujin Chun (SBN: 306298)
  ychun@meyersnave.com
5 MEYERS NAVE
  1999 Harrison Street, 9th Floor
6 Oakland, California 94612
  Telephone: (510) 808-2000
7 Facsimile: (510) 444-1108
 8 Attorneys for Defendants
   SAN FRANCISCO UNIFIED SCHOOL
 9 DISTRICT; COMMISSIONER JENNY
   LAM; COMMISSIONER FAAUUGA
10 MOLIGA; COMMISSIONER MATT
   ALEXANDER; COMMISSIONER KEVINE
11 BOGGESS; and COMMISSIONER MARK
   SANCHEZ
12
13                          UNITED STATES DISTRICT COURT
14     NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
16 ALISON COLLINS,                            Case No. 4:21-cv-02272-HSG
17             Plaintiff,                     DEFENDANTS’ OBJECTIONS TO
                                              DECLARATION OF ALISON
18       v.                                   COLLINS IN SUPPORT OF
                                              PLAINTIFF’S MOTION FOR OSC
19 SAN FRANCISCO UNIFIED SCHOOL               SEEKING A PRELIMINARY
   DISTRICT, CITY AND COUNTY OF               INJUNCTION
20 SAN FRANCISCO; SCHOOL BOARD
   COMMISSIONERS JENNY LAM, IN                Date: August 19, 2021
21 HER INDIVIDUAL CAPACITY;                   Time: 2:00 p.m.
   FAAUUGA MOLIGA IN HIS                      Crtrm.: 2, 4th Floor
22 INDIVIDUAL CAPACITY; MATT
   ALEXANDER IN HIS INDIVIDUAL                The Hon. Haywood S. Gilliam, Jr.
23 CAPACITY; KEVIN BOGGESS IN HIS
   INDIVIDUAL CAPACITY; AND MARK              Complaint Filed:    March 31, 2021
24 SANCHEZ IN HIS INDIVIDUAL                  Trial Date:         None Set
   CAPACITY AND DOES 1-50,
25 INCLUSIVE,
26             Defendants.
27
28

                                                               Case No. 4:21-cv-02272-HSG
                DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
       Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 2 of 47




 1         Defendants San Francisco Unified School District, Commissioner Jenny Lam,
 2 Commissioner Faauuga Moliga, Commissioner Matt Alexander, Commissioner Kevine
 3 Boggess, and Commissioner Mark Sanchez (“Defendants”) hereby submit the following
 4 evidentiary objections to the Declaration of Alison Collins in Support of Application and
 5 Motion for Order Directing Defendants to Show Cause Why a Preliminary Injunction
 6 Should not Issue Restoring Plaintiff to her Position as Vice President of the San Francisco
 7 Unified School District Board and her Committee Appointments (“Collins Declaration”).
 8         As an initial matter, the entire Collins Declaration should be stricken for non-
 9 compliance with Northern District Local Rule 7-5 which states that “[a]n affidavit or
10 declarations may contain only facts . . . must avoid conclusions and argument . . . [and
11 any] affidavit or declaration not in compliance with this rule may be stricken in whole or in
12 part.” Almost the entirety of the Collins Declarations consists of (irrelevant) conclusions
13 and arguments and the entire declaration should be stricken for this reason alone pursuant
14 to Local Rule 7-5. The objections to each individual paragraph of the twenty-six page
15 declaration is also set forth below.
16
17               OBJECTIONS TO DECLARATION OF ALISON COLLINS
18         Collins Declaration                       Grounds for                  Ruling on
            Paragraph No.:                           Objection:                   Objection:
19
     3.      I request this Court         Defendants object to this paragraph Sustained ____
20   restore me to my position as         on the grounds that it is improper
     vice president of the Board of       opinion and argument. See Fed. R. Denied      ____
21   San Francisco Unified School         Evid. § 701; see also N. Dist. Local
     District and to my committees        Rule 7-5.
22   from which I was wrongfully
     removed based on my exercise         Defendants also object to the first
23   of my First Amendment rights         sentence of this paragraph on the
     of free speech as a private          additional grounds that it is
24   citizen two (2) years before I       irrelevant because when Collins
     was elected to the Board. A          engaged in her speech activity has
25   Temporary Restraining Order is       no relevance to the issues before
     the only way to remedy this          the Court. See Fed. R. Evid. §§
26   immediate and continuing             401-402.
     irreparable injury to me
27   performing my duties as vice
     president and as member of
28   various committees, irreparable

                                              2                   Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 3 of 47




1    injury to my reputation, my
     standing in the community, and
2    to my constituents.
3    4.     On March 24, 2021, I        Defendants object to this paragraph     Sustained ____
     was summarily, and without         on the grounds that it lacks
4    adequate and legal prior notice,   foundation, and contains improper       Denied   ____
     removed from my position as        opinion and argument. See Fed. R.
5    VP and committee assignments       Evid. §§ 602, 701, 901; see also N.
     solely due to my exercise of my    Dist. Local Rule 7-5. Resolution
6    First Amendment rights of free     No. 213-25A1 speaks for itself and
     speech in twelve (12) tweets on    Collins’ conjecture on the basis for
7    December 4, 2016 as a private      removal of her from internal
     citizen two (2) years before I     leadership is lacking in foundation
8    was elected to the Board in        and improperly seeks to delve into
     November 2018.                     the thought and reasoning process
9                                       of sitting Boardmembers. See id.
10                                      Defendants also object to this
                                        paragraph on the additional
11                                      grounds that it is irrelevant because
                                        when Collins engaged in her
12                                      speech activity has no relevance to
                                        the issues before the Court. See
13                                      Fed. R. Evid. §§ 401-402.
14   5.     I was stripped of my        Defendants object to this paragraph Sustained ____
     positions even though Board        on the grounds that it is improper
15   members voting to remove me        opinion and argument. See Fed. R. Denied      ____
     presented no evidence I had        Evid. § 701; see also N. Dist. Local
16   repeated the remarks I made as     Rule 7-5.
     a private citizen after I was
17   elected to the Board.              Defendants also object to this
                                        paragraph on the additional
18                                      grounds that it is irrelevant because
                                        whether Collins made her remarks
19                                      as a private citizen has no relevance
                                        to the issues before the Court. See
20                                      Fed. R. Evid. §§ 401-402.
21   6.      I was removed from my      Defendants object to this paragraph Sustained ____
     positions despite the fact I had   on the grounds that it is improper
22   not discriminated against any      opinion and argument. See Fed. R. Denied      ____
     racial or ethnic group ever in     Evid. § 701; see also N. Dist. Local
23   my life, nor had I advocated for   Rule 7-5.
     such discrimination as a
24   member of the Board, as its VP,    Defendants also object to this
     in my committee assignments        paragraph on the additional
25   or at any time.                    grounds that it is irrelevant whether
                                        Collins had or had not
26                                      discriminated in assessing any of
                                        the elements for a preliminary
27                                      injunction based on Plaintiff’s First
28

                                             3                   Case No. 4:21-cv-02272-HSG
                  DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 4 of 47




1                                         Amendment claim. See Fed. R.
                                          Evid. §§ 401-402.
2
     7.     I will prevail on the         Defendants object to this paragraph Sustained ____
3    merits of my Claim for               on the grounds that it is improper
     violation of my rights under the     opinion and argument. See Fed. R. Denied      ____
4    First Amendment of the United        Evid. § 701; see also N. Dist. Local
     Sates Constitution because the       Rule 7-5.
5    Board Resolution was solely
     based on the exercise of my          Defendants also object to this
6    First Amendment Right of Free        paragraph on the additional
     Speech while I was a private         grounds that it is irrelevant because
7    person, two (2) years before I       whether Collins made her remarks
     was elected to the Board.            as a private citizen has no relevance
8                                         to the issues before the Court. See
                                          Fed. R. Evid. §§ 401-402.
9
     8.      During the November 6,       Defendants object to the second         Sustained ____
10   2018 election, I was elected to      sentence of this paragraph on the
     the San Francisco Unified            grounds that it is irrelevant as to     Denied   ____
11   School District Board of             what percentage of the votes cast
     Education, where I continue to       Collins obtained in her election to
12   serve as a board commissioner.       the Board. See Fed. R. Evid. §§
     I was elected with a plurality of    401-402.
13   votes, totaling 122,865, which
     represents 15% of the 817,920        Defendants note that the one
14   votes cast in this election out of   relevant fact in this paragraph is
     the 19 candidates who ran            Collins’ statement and
15   during this election.                acknowledgement that she still
                                          serves on the Board and still holds
16                                        the position to which she was
                                          elected.
17
     9.      On March 23, 2021, at        Defendants object to the first          Sustained ____
18   2:30pm DEFENDANT                     sentence of this paragraph on the
     FAAUUGA MOLIGA                       grounds that it is hearsay. See Fed.    Denied   ____
19   announced on Twitter:                R. Evid. § 801-802.
     “Commissioner Lam & I will be
20   submitting resolution at 3/25        Defendants object to the second
     special meeting to remove            sentence of this paragraph on the
21   Commissioner Collins as V.P.         grounds that it is improper opinion
     and from all Committees to           and argument. See Fed. R. Evid. §
22   which she is assigned.” In           701; see also N. Dist. Local Rule 7-
     violation of SFUSD Board             5.
23   Rules and Procedures providing
     that items be agendized by the
24   president, DEFENDANT
     MOLIGA forced Resolution
25   No. 213-25A1 Assertion of No-
     Confidence (“Resolution”) ,
26   onto a previously agendized
     special closed session meeting,
27   removing me from my position
28

                                              4                   Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 5 of 47




1    as Vice President and from
     committees.
2
     10.    DEFENDANTS                 Defendants object to this paragraph Sustained ____
3    MOLIGA and LAM based the          on the grounds that it lacks
     Resolution on tweets I made as    foundation, and contains improper Denied      ____
4    a private citizen two (2) years   opinion and argument. See Fed. R.
     before being elected to the       Evid. §§ 602, 701, 901; see also N.
5    Board. A Lowell alumna, Diane     Dist. Local Rule 7-5. Resolution
     Yap, who was critical of a        No. No. 213-25A1 speaks for itself
6    resolution I had authored to      and Collins’ conjecture on the basis
     open enrollment at Lowell High    for removal of her from internal
7    School to Black, Latinx and       leadership is lacking in foundation
     immigrant students, and           and improperly seeks to delve into
8    students with disabilities,       the thought and reasoning process
     searched my tweets and shared     of sitting Boardmembers. See id.
9    them with the media.
                                       Defendants further object to this
10                                     paragraph as irrelevant as the
                                       actions of Diane Yap, a third party,
11                                     have no bearing on the issues
                                       related to Collins’ First
12                                     Amendment claim. See Fed. R.
                                       Evid. §§ 401-402.
13
     11.     DEFENDANTS                Defendants object to this paragraph    Sustained ____
14   MOLIGA and LAM adopted            on the grounds that it lacks
     and endorsed Lowell alumna,       foundation, and contains improper      Denied   ____
15   Diane Yap’s views that if I       opinion and argument. See Fed. R.
     championed increased              Evid. §§ 602, 701, 901; see also N.
16   enrollment for Black and Latinx   Dist. Local Rule 7-5.
     students at Lowell High School,
17   I was racist against Asian        Defendants further object to this
     Americans. Diane Yap had          paragraph on the grounds that
18   expressed documented racially     Collins lacks personal knowledge
     disparaging statements against    to support the statement that
19   the Black and Latinx              Boardmembers Moliga or Lam
     community, suggesting these       “adopted and endorsed” Ms. Yap’s
20   students were academically        views or “launched a media
     inferior and undeserving of       campaign” against her. See Fed. R.
21   enrollment at Lowell. Based on    Evid. § 602.
     this false assertion,
22   DEFENDANTS MOLIGA                 Defendants further object to this
     AND LAM launched a media          paragraph as irrelevant because the
23   campaign against me, labeling     unsupported statements as to
     me as an anti-Asian racist.       whether Boardmembers Moliga
24                                     and Lam relied on statements or
                                       actions of Diane Yap have no
25                                     bearing on the issues related to
                                       Collins’ First Amendment claim or
26                                     her request for a preliminary
                                       injunction. See Fed. R. Evid. §§
27                                     401-402.
28

                                             5                   Case No. 4:21-cv-02272-HSG
                  DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 6 of 47




1
2    12.      DEFENDANTS                 Defendants object to the first       Sustained ____
     MOLIGA and LAM’s                    sentence of this paragraph on the
3    Resolution made false               grounds that it is improper opinion Denied     ____
     statements, slandered my            and argument. See Fed. R. Evid. §
4    character, and demanded my          701; see also N. Dist. Local Rule 7-
     resignation from the Board. On      5.
5    March 19, 2021, DEFENDANT
     LAM had called me, demanding        Defendants object to the second
6    my resignation from the Board,      sentence as improper hearsay. See
     and threatening that “If you do     Fed. R. Evid. §§ 801-802.
7    not resign, it will get messy!” I
     did not resign. The Resolution      Resolution No. No. 213-25A1
8    called for the removal of my        speaks for itself and Collins herself
     title as vice president and my      notes that she did not resign.
9    removal from membership in all
     committees on which I served.
10
     13.     On March 25, 2021, the      Defendants object to the second      Sustained ____
11   Resolution was approved by a        through fourth sentences of this
     vote of 5-2. In so doing,           paragraph on the grounds that it is  Denied    ____
12   DEFENDANTS caused                   improper opinion and argument.
     irreparable injury to me by         See Fed. R. Evid. § 701; see also N.
13   putting me and my family at         Dist. Local Rule 7-5.
     physical, political, professional
14   and economic risk. As one of        Defendants note that the first
     the most active and                 sentence is permissible evidence
15   accomplished members on the         which sentence states that the
     Board, DEFENDANTS also put          Resolution was adopted by a 5-2
16   at risk the work I was elected to   vote on March 25, 2021.
     do, causing continued
17   irreparable injury to my
     constituents. In the past two (2)
18   years, I have drafted more
     resolutions that pertain to
19   cultural equity, visibility and
     access than any other
20   commissioner currently on the
     Board. (See Accomplishments
21   section which follows.)
22   14.    As elected officials,        Defendants object to the second      Sustained ____
     commissioners take an oath to       sentence of this paragraph on the
23   follow, uphold, and defend the      grounds that it is improper opinion Denied     ____
     Constitution of the United          and argument. See Fed. R. Evid. §
24   States of America. In approving     701; see also N. Dist. Local Rule 7-
     the Resolution, DEFENDANTS          5.
25   stripped me of my VP and
     committee positions, violating
26   my First Amendment Rights to
     free speech under the United
27   States Constitution.
28

                                              6                   Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 7 of 47




1    15.     Before the vote on the        Defendants object to the first         Sustained ____
     illegal Resolution I, along with      sentence of this paragraph
2    President Gabriela Lopez,             regarding a purported “illegal”        Denied   ____
     protested and complained that         resolution on the grounds that it is
3    the Board’s proposed action on        irrelevant and contains improper
     the Resolution was a violation        opinion and argument. See Fed. R.
4    of the Board rules, a deviation       Evid. §§ 401-402, 701; see also N.
     from normal Board practices,          Dist. Local Rule 7-5. This case
5    and a violation of the law.           contains no assertions of any
     DEFENDANTS ignored my                 Brown Act violations.
6    and President Lopez’
     complaints of irregularity and
7    maintained they had complied
     with Board Rules. I challenged
8    whether they had complied with
     the rules regarding agendizing
9    “non-routine matters”.
10   16.      I asserted in words to the   Defendants object to this paragraph Sustained ____
     effect that DEFENDANTS                on the grounds that it is irrelevant.
11   MOLIGA and LAM violated               See Fed. R. Evid. §§ 401-402. This Denied     ____
     the Brown Act by                      case contains no assertions of any
12   circumventing the Board rules         Brown Act violations or allegations
     requiring: “Consideration of          of a demand to cure as required
13   Proposals and Non-Routine             under the Brown Act.
     Items: All non-routine matters
14   shall generally appear on the
     Board's agenda for at least two
15   (2) regular meetings prior to
     adoption by the Board. The
16   proposal shall be introduced for
     a first reading and assigned to
17   committee or referred to the
     next regular board meeting for
18   second reading and action.”
     Defendants’ Resolution was a
19   “non-routine matter”.
20   17.     The Board Rule is             The Agenda for the March 25,           Sustained ____
     mandatory providing such              2021 meeting speaks for itself and
21   “non-routine matters shall            calls out that the Proposed No         Denied   ____
     generally appear on the...agenda      Confidence Resolution was noticed
22   for at least two (2) days prior to    for Open Session.
     adoption….””. The Resolution
23   was introduced for a vote in          Defendants also object to sentences
     only one meeting, and it was          three and four on the grounds that
24   not introduced at a regular           they are improper opinion and
     board meeting or special              argument about whether the
25   committee of the whole meeting        Defendants violated the Brown
     but a special meeting which was       Act. See Fed. R. Evid. § 701; see
26   intended to be a closed session       also N. Dist. Local Rule 7-5.
     meeting to discuss the interim
27   superintendent. This rule was
     violated in every other aspect.
28   DEFENDANTS violated the

                                               7                   Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 8 of 47




1    Brown Act, ensuring public
     transparency in decision making
2    of district policies. (See Board
     Rules and Procedures 9322 on
3    Board Docs under the Policies
     tab.)
4
     18.     My assertion to the         Defendants object to this paragraph Sustained ____
5    DEFENDANTS in protest of            on the grounds that it is improper
     the DEFENDANT'S proposed            opinion and argument about           Denied   ____
6    illegal conduct, was that it was    purported “illegal conduct” of
     illegal to follow a legal           Defendants. See Fed. R. Evid. §
7    procedure to create an illegal      701; see also N. Dist. Local Rule 7-
     act. That is, even if               5.
8    DEFENDANTS procedure was
     consistent with the Board rules
9    regarding “non-routine
     matters”, the procedure was
10   made illegal because the
     purpose was to violate my First
11   Amendment Constitutional
     Rights.
12
     19.     Further, I, along with      Defendants object to this paragraph   Sustained ____
13   President Lopez protested that      as irrelevant. See Fed. R. Evid §§
     the DEFENDANTS were                 401-402. This case contains no        Denied   ____
14   violating the Board’s Rule          allegations of Brown Act or other
     providing the following: “The       procedural violations.
15   Board President, Vice
     President, Superintendent,
16   and/or designee(s) shall review
     the agenda before it is printed
17   and shall have final authority
     over whether each item on the
18   agenda is placed in accordance
     with Board policy. At his/her
19   discretion the president may
     delay placing a resolution for
20   first reading on the agenda for
     not more than one (1) meeting if
21   there are more agenda items
     than are manageable.” Id.
22
     20.     Specifically, before the Defendants object to this paragraph      Sustained ____
23   vote during the March 25th       which purports to be a verbatim
     Board meeting (1:23:03 time      rendition of what Plaintiff said at      Denied   ____
24   on video recorded meeting), to   the March 25, 2021 Board meeting
     strip me of my title and roles, Ias irrelevant because it has no
25   stated the following.:           bearing on the issues related to
                                      Collins’ First Amendment claim or
26   “The intent and the purpose of   her request for a preliminary
     this resolution and the urgent   injunction which are the only
27   and irregular manner in which it pending issues before this Court.
     has been conceived and           See Fed. R. Evid. §§ 401-402.
28   presented, raises several

                                              8                   Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
      Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 9 of 47




1    questions and concerns for me.      Defendants also object to this
     So, I am compelled to provide       paragraph based on lack of
2    the following comments for the      authentication as it is not a certified
     record, while also noting there     transcript of the Board meeting.
3    will be more likely to follow.      See Fed. R. Evid. § 901.
4    As a matter of process, and to
     ensure proper discharge of the
5    Board's duties, it is the Board
     President who sets the agenda
6    and runs the meeting. Despite a
     unanimous vote by this body to
7    nominate President Lopez to
     perform these roles and others it
8    appears the proper process of
     the role of the president are now
9    being disregarded by the
     introduction of a resolution,
10   without going through the
     president, or without even
11   notifying the president.
12   This board has agreed, and
     stated publicly, the number one
13   priority is the reopening of
     SFUSD schools as quickly and
14   safely as possible. That is my
     number one priority. The public
15   has made it abundantly clear
     they want to see more evidence
16   of that commitment in terms of
     time spent in these meetings
17   and tangible results.
18   This Resolution distracts from
     priority matters, and at the same
19   time, could have potentially
     negative impacts on the proper
20   functioning of this board at a
     critical moment for the District
21   and the City. Recently the
     Board has undertaken the
22   critically important task of
     finding a new superintendent,
23   which this body has agreed
     would be the focus of today's
24   meeting. It is now 5:40 [pm] the
     meeting began at 4:10 [pm] and
25   this is time that could have been
     used for that purpose.
26
     The Resolution put forth at this
27   time, and in this manner,
     distracts from our purposes and
28   causes additional risks of

                                              9                   Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 10 of 47




1    delaying this extremely
     important process, and
2    potentially destabilizes the
     district. Now more than ever we
3    need to work together
     effectively as a board, and with
4    other stakeholders, to address
     the critical challenges of this
5    moment. This Resolution does
     nothing to enhance our team,
6    nor our chances for success and
     I worry harm has already been
7    done, regardless of the outcome
     of this discussion.
8
     Lastly, I reject the attempts to
9    mischaracterize me as a person,
     and as a member of this Board.
10   Thank you.”
11   21.    During the March 25th         Defendants object to this paragraph       Sustained ____
     Board meeting (1:27:44 time          which purports to be a verbatim
12   on video recorded meeting),          rendition of what President Lopez         Denied   ____
     before the vote to approve the       said at the March 25, 2021 Board
13   Resolution, President Lopez          meeting as irrelevant because it has
     also noted the irregularity of the   no bearing on the issues related to
14   process, commenting that the         Collins’ First Amendment claim or
     way DEFENDANT MOLIGA                 her request for a preliminary
15   had pushed it onto the agenda        injunction which are the only
     circumvented her leadership.         pending issues before this Court.
16   She stated:                          See Fed. R. Evid. §§ 401-402.
17   “I, before we proceed with the       Defendants also object to this
     vote, of course would like to        paragraph based on lack of
18   share a few of my own                authentication as it is not a certified
     comments and perspectives            transcript of the Board meeting.
19   leading up to this entire process,   See Fed. R. Evid. § 901.
     beginning with truly naming
20   how this happened. I do want to
     be clear that it's evident when
21   we are in these positions my
     leadership is consistently
22   undermined and that's what
     happened with this agenda. It
23   was publicly noted without me
     knowing in a way that is not the
24   formal process. But given I've
     always shown up as a leader to
25   support what the Board wants,
     that is why we're having this
26   discussion today. But, it in no
     way followed the appropriate
27   process, and I'm seeing patterns
     from my colleagues.
28

                                              10                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 11 of 47




1    I keep hearing how this is
     taking away from our priorities.
2    I hear it from the public. I hear
     it from commissioners. I hear
3    from our students. And it
     absolutely does. And it's really
4    inconsistent with what we say
     we do. And that's usually
5    happening when we're met with
     a challenge. So we're here now,
6    and we've taken this time to
     move away from what we said
7    we were going to focus on
     which is reopening schools, to
8    discuss the removal of a leader
     who has shown up for this
9    district since she started, since
     before she got on the board.
10
     I am not taking away from the
11   pain that people are feeling, and
     I'm also acknowledging and I
12   have my own, and I'm carrying
     that with me and I'm showing
13   up here because I believe in the
     school district, and I believe in
14   this board. But this entire
     process has been beyond
15   hurtful. Has not acknowledged
     what we really need to be
16   discussing. It does not model
     for our students the process that
17   we say we preach. And it is
     really disappointing to hear that
18   we don't want to devalue the
     work that Commissioner
19   Collins has done, when it's
     exactly what's happening.
20
     I've learned a lot from your
21   leadership, Commissioner
     Collins.
22
     And I've seen many of the anti-
23   racist practices that SFUSD
     claims, be called out by
24   Commissioner Collins. And I
     look at the track record, the
25   work that she's contributed, and
     what she's uplifted and
26   highlighted for us. And I know
     that this is complicated and this
27   is hard, because we don't want
     to be met with the fact that we
28   may have racism inside of us.

                                              11                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 12 of 47




1    But, there's no denying that this
     is what she's brought for the
2    board, and that is why she was
     chosen as a leader by our
3    colleagues.
4    So, to see this happening now,
     and to not say that this is
5    political, to me, this is a
     ridiculous display of that. And I
6    know we’ll disagree. That's
     fine. I can have that
7    conversation. I don't believe this
     is the process to do it and I’ve
8    named that.
9    I have countless resolutions that
     show Commissioner Collins’
10   commitment to this work. And
     what I've been hearing is she
11   doesn’t display that because of
     what came up five years ago,
12   which was a political tactic.
     And that's why, to me this is
13   inconsistent. Because the work
     that she's brought up, the work
14   ethic and everything that I've
     seen doesn't match what I'm
15   hearing. And it is related to so
     many other things.
16
     So, I really want us to sit down
17   and acknowledge that we're
     human. That we need a process.
18   That we need to confront it.
     And we cannot rush what's
19   happening right now, because
     of the pressure that we face.
20   We've always felt pressured.
     Since the beginning of this
21   board’s term we've confronted
     these issues. And have been met
22   with that pressure, because
     we've been challenging a lot of
23   the things that people don't want
     to talk about. That's why we're
24   harassed. That's why we’re
     threatened.
25
     A member of this board told me
26   after the renaming vote, that this
     is civil rights work. And the
27   reason why we're met with
     everything that we’re met with
28   is because of us challenging

                                              12                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 13 of 47




1    that. And I just don't want us to
     fall under the pressure knowing
2    that we're here representing a
     number of individuals who
3    don't show up to these board
     meetings, who don't email us,
4    who don't have a voice, who
     can't communicate with us.
5    Commissioner Collins has
     consistently shown up for those
6    people, and has called out the
     need for language access, for
7    clear communication, for
     transparency.
8
     So, I really am trying to see
9    how we can tap into our hearts
     and our minds and live up to
10   what we say we do. Not support
     any process that limits us in our
11   work, after being chosen to lead
     this district by this board.”
12
     22.     During the two (2) years      Defendants object to this paragraph   Sustained ____
13   I have served on the board, at        on the grounds that it lacks
     no time has a matter,                 foundation or authentication and is   Denied   ____
14   particularly a “non-routine           improper argument. See Fed Rules
     matter” been placed on the            Evid. §§ 602, 701, 901.
15   agenda via a Tweet. As noted
     above, President Lopez and I
16   opposed and protested the
     illegal agendizing of the illegal
17   Resolution because
     DEFENDANTS willfully chose
18   to violate the following Board
     Rule: “Agenda Preparation. The
19   Superintendent shall develop
     the agenda for each regular and
20   special meeting in accordance
     with Board policy. Each agenda
21   shall reflect the district's vision
     and goals and the Board's focus
22   on student learning.” Id.
     DEFENDANTS, in their rush to
23   political opportunity, ignored
     President Gabriela’s admonition
24   and my protest that
     DEFENDANTS actions were
25   also violating our core purpose
     as a Board, “Each agenda shall
26   reflect the district's vision and
     goals and the Board's focus on
27   student learning”.
28

                                              13                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 14 of 47




1    23.    The following is the        Defendants object to sentence one     Sustained ____
     agenda for the March 25, 2021      of this paragraph on the grounds
2    meeting, reflecting the            that is improper opinion and          Denied    ____
     Resolution to violate my First     argument about whether the
3    Amendment Rights, Item B.2.        Defendants violated Plaintiff’s First
     which was placed on the agenda     Amendment rights. See Fed. R.
4    by DEFENDANT MOLIGA’S              Evid. § 701; see also N. Dist. Local
     tweet.                             Rule 7-5.
5
     “A. GENERAL                        Defendants object to the remainder
6    INFORMATION                        of this paragraph as lacking in
                                        foundation, personal knowledge
7    1. Notice of Virtual Meeting       and/or authentication. See Fed.
                                        Rule. Evid. §§ 602, 901.
8    2. ADA Accommodations and
     Translation Services1. Motion
9    to Suspend the Board Rules and
     Procedures to Permit Immediate
10   Action on Resolution of No
     Confidence and Vote to
11   Remove Commissioner Collins
     From Her Position as Vice-
12   President and Her Membership
     on Board Committees for The
13   Duration of Her Term
14   2. Resolution of No Confidence
     and Vote to Remove
15   Commissioner Collins From
     Her Position as Vice-President
16   and Her Membership on Board
     Committees for The Duration of
17   Her Term
18   C. CLOSED SESSION
19   1. General Information
20   2. Public Employee
     Discipline/Dismissal Release
21
     3. Conference with Labor
22   Negotiators
23   4. Conference with Legal
     Counsel - Anticipated Litigation
24
     5. Conference with Legal
25   Counsel - Existing Litigation
26   6. Public Employee Evaluation
27   7. Public Employee
     Appointment
28

                                             14                  Case No. 4:21-cv-02272-HSG
                  DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 15 of 47




1    D. RECONVENE TO PUBLIC
     SESSION
2
     1. Closed Session Action
3    Report
4    E. ADJOURNMENT”
5    24.     A true and correct of the   Defendants object to sentence one    Sustained ____
     illegal Board Resolution is         of this paragraph on the grounds
6    attached hereto as Exhibit A        that it is improper opinion and      Denied    ____
     and is as follows:                  argument about whether the
7                                        Resolution at issue was “illegal.”
     “SFUSD BOARD                        See Fed. R. Evid. § 701; see also N.
8    RESOLUTION NO. 213-25A1             Dist. Local Rule 7-5.
     ASSERTION OF NO-
9    CONFIDENCE”                         Resolution No. 213-25A1 speaks
                                         for itself.
10   “For Adoption on Suspension
     of the Rules at First Reading
11
     Subject: Resolution No. 213-
12   25A1 Assertion of No-
     Confidence - Commissioners
13   Jenny Lam and Faauuga Moliga
14   WHEREAS: Elected officials
     are community leaders, and
15   students and their families look
     to them for guidance; and
16
     WHEREAS: The inflammatory
17   statements made by
     Commissioner Collins towards
18   the Asian American community
     in 2016 perpetuate gross and
19   harmful stereotypes and leave
     no room for nuance or potential
20   misunderstanding; and,
21   WHEREAS: Our relationship
     with elected officials must be
22   predicated on mutual respect,
     and when our elected officials
23   falter, we are faced with the
     difficult decision of how to hold
24   them accountable; and
25   WHEREAS: When the social
     media comments resurfaced,
26   what mattered most was that
     she, as a leader and elected
27   official, accept responsibility
     and atone for the trauma
28

                                              15                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 16 of 47




1    inflicted on the community by
     her words; and
2
     WHEREAS: Although
3    Commissioner Collins has
     acknowledged that her words
4    may have caused pain, her
     public statements to-date have
5    fallen short of sincere
     recognition of the harm she has
6    caused and Vice President
     Collins does not seem to take
7    meaningful responsibility for
     her actions.
8
     THEREFORE, BE IT
9    RESOLVED: That on behalf of
     the 54,000 students in the San
10   Francisco Unified School
     District, the Senior
11   Administrative Staff, the elected
     officials representing all levels
12   of San Francisco government
     who have requested that
13   Commissioner Collins resign,
     the Commissioners of the San
14   Francisco Board of Education
     have lost confidence in
15   Commissioner Collins and her
     ability to focus on the pressing
16   needs of the district at this time;
     and
17
     FURTHER BE IT
18   RESOLVED: That should
     Commissioner Collins not
19   resign, the San Francisco Board
     of Education moves to remove
20   her from her leadership position
     as Vice President and from all
21   committees of the San
     Francisco Board of Education
22   for the duration of her term; and
23   BE IT FURTHER
     RESOLVED: That the focus of
24   the San Francisco Board of
     Education is the equitable re-
25   opening of schools for our
     students, the health and safety
26   of our faculty, staff,
     administrators, students, and
27   families, and ensuring the
     financial stability of the district.
28

                                               16                  Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 17 of 47




1    Special Meeting 3/25/21”
2    25.    The following are my        Defendants object to this paragraph Sustained ____
     tweets, dated December 4,          on the grounds that it is improper
3    2016, two (2) years before my      opinion and argument. See Fed. R. Denied      ____
     election to the Board on           Evid. § 701; see also N. Dist. Local
4    November 6, 2018:                  Rule 7-5.
5    1.      “Hey Twitter! Does         Defendants also object to this
     anyone know about any news         paragraph on the additional
6    stories highlighting hate speech   grounds that it is irrelevant because
     or bullying of Asian students?     why Collins made her tweets, or
7    Please send them my way.”          what the meaning or intent of those
                                        tweets might be, is irrelevant to the
8    This tweet asks if anyone is       analysis of whether her First
     aware of examples of hate          Amendment rights were violated or
9    speech or bullying directed at     whether she is entitled to a
     Asian American communities.        preliminary injunction. See Fed. R.
10   It is not racist, nor does it      Evid. §§ 401-402.
     perpetuate, as claimed in the
11   Resolution, “gross and harmful     Indeed, this paragraph highlights
     stereotypes” about Asian           why Collins’ request for a
12   Americans. Indeed, in this tweet   preliminary injunction should be
     I am seeking any news stories      denied and Defendants’ motion to
13   about Anti- Asian hate so both     dismiss granted. Namely, while
     Black and Asian Americans can      Collins as a politician has the
14   combat racism against our          ability and right to explain her
     respective communities.            actions through many avenues such
15                                      as tweets, press statements, and
     2.     “I'm looking to combat      interviews, presenting these
16   anti-black racism in the Asian     opinions and arguments in a
     community at my daughters'         declaration to the Court is improper
17   mostly Asian Am school.”           and inadmissible. It is not the
                                        Court’s role to evaluate the
18   This tweet is not racist, nor does meaning and intent of Collins’
     it perpetuate “gross and harmful tweets nor does such alleged
19   stereotypes” about Asian           meaning have any bearing on the
     Americans. This tweet was an       legal issues at play.
20   attempt to call in allies from
     Asian American communities in
21   support of antiracist work and
     to reduce hate speech and
22   bullying at my daughters’
     school. It is, as stated, an
23   attempt to combat anti-Black
     racism. Fighting anti-Black
24   racism is not Anti-Asian.
25   3.     “Many Asian Ss and Ts I
     know won't engage in critical
26   race convos unless they see how
     they are impacted by white
27   supremacy.”
28

                                              17                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 18 of 47




1    In this tweet, I shared an
     observation that, in my
2    experience in 2016, as well as
     my experience attending
3    predominantly Asian American
     schools, many students and
4    teachers who identify as Asian
     American did not wish to
5    engage in critical race
     conversations unless they can
6    see connections to anti-Asian
     racism and relationships with
7    white supremacy culture. It is
     not racist, nor does it perpetuate
8    “gross and harmful stereotypes”
     about Asian Americans. At no
9    time in 2016, did I receive any
     negative commentary on my
10   2016 tweets.
11   4.     “I grew up in mostly
     Asian Am schools and know
12   this experience all to well.
     Many Asian Am. believe they
13   benefit from the "model
     minority" BS.
14
     In this tweet, I am describing
15   my experience as a mixed-race
     Black student attending
16   majority Asian American
     schools. It is not racist, nor does
17   it perpetuate “gross and harmful
     stereotypes” about Asian
18   Americans. The fact that I put it
     in quotes and called it BS
19   clearly shows I do not believe
     in this stereotype. I am aware
20   that this is a harmful stereotype
     was created by a European
21   American and perpetuated by
     sociologist William Peterson,
22   European American, about
     Asian Americans.
23
     5.     “In fact, many Asian
24   American Ts, Ss, and Ps
     actively promote these myths.
25   They use white supremacist
     thinking to assimilate and "get
26   ahead".\
27   In this tweet, I intentionally
     used the word “many”, not
28   “most” or “all”, to share an

                                               18                  Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 19 of 47




1    observation that is shared by
     members of Asian American
2    communities. As someone with
     extensive experience working to
3    disrupt racism and stereotyping
     in schools, I described an
4    observation I and others have
     made about the negative
5    impacts of the “model
     minority” stereotype on Asian
6    American community members.
     This tweet is not racist, nor does
7    it perpetuate “gross and harmful
     stereotypes”. In fact, in this
8    instance, my tweet seeks to
     dispel this harmful myth.
9
     6.     “Talk to many
10   @thelowell parents and you
     will hear praise of Tiger Moms
11   and disparagement of
     Black/Brown "culture".
12
     In this tweet, I share my
13   experience as a parent of
     listening to Lowell parents
14   describing the cultural
     superiority of Asian American
15   families using “Tiger Mom”
     stereotypes, publicized in Amy
16   Chua’s book Battle Hymn of
     the Tiger Mother (2011). This
17   tweet is an accurate reflection
     of the commentary that I
18   experienced as a parent in
     SFUSD Board of Education
19   meetings, on parent email
     groups, in District parent
20   meetings and in comments on
     my blog. It is not racist, nor
21   does it perpetuate “gross and
     harmful stereotypes” about
22   Asian Americans. In this tweet,
     I am also referencing a
23   disparagement of Black and
     Brown culture as a justification
24   for excluding Black and Brown
     children from Gifted and
25   Talented Programs such as
     elementary and middle school
26   honors classes, and from
     enrollment at the prestigious
27   Lowell High School.
28

                                              19                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 20 of 47




1    7.     “I even see it in my FB
     timeline with former HS peers.
2    Their TLs [timelines] are full of
     White and Asian ppl [people].
3    No recognition
     #BlackLivesMatter exists.”
4
     This tweet is a statement of fact
5    based on my observations and is
     not racist, nor does it perpetuate
6    “gross and harmful stereotypes”
     about Asian Americans. This
7    tweet is an accurate description
     of the Facebook timelines of my
8    high school peers, many of
     whom are Asian American, who
9    did not post at all about the
     killing of Mike Brown during
10   the Ferguson protests. The
     contrast was very evident as
11   compared to timelines of my
     Black relatives who live in and
12   around St. Louis, MO. As I
     mentioned previously, during
13   high school I was tracked into
     mostly Asian and white
14   “college-going” classes, with
     few if any Black or Latinx
15   peers. This tweet is not racist,
     nor does it perpetuate “gross
16   and harmful stereotypes” about
     Asian Americans.
17
     8.     “2 [weeks] ago, my
18   mixed-race/Black daughter
     heard boys teasing a Latino
19   about "Trump, Mexicans and
     the KKK." The boys were
20   Asian American.”
21   This tweet is an accurate
     description of my experience as
22   a parent of twin sixth graders
     who attended Francisco Middle
23   School in the fall of 2016 after
     Trump was elected. This tweet
24   is not racist, nor does it
     perpetuate “gross and harmful
25   stereotypes” about Asian
     Americans.
26
     9.    “She spoke up when
27   none of the other staff did. The
28

                                              20                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 21 of 47




1    after school counselor was
     Asian. :/”
2
     This tweet is a statement of fact
3    shared with me by my daughter
     when I came to pick her up after
4    school. I immediately
     confirmed this with the after-
5    school teacher/counselor. The
     after-school teacher/counselor
6    was Asian American, as were
     all of the other children in the
7    after school class, aside from
     my daughter and the Latino boy
8    who were being teased. This
     tweet is a continuation of the
9    previous tweet. This tweet is
     not racist, nor does it perpetuate
10   “gross and harmful stereotypes”
     about Asian Americans. I
11   watched a news report,
     confirming through interviews
12   the truth of the content in this
     tweet. Lyanne Melendez, of
13   ABC7 Bay Area News
     reported:
14
     “Several sources have
15   confirmed that shortly after
     Donald Trump won the
16   presidential election in 2016, a
     group of Asian American
17   students in the after-school
     program at Francisco Middle
18   School began taunting a Latino
     student. Alison Collins was a
19   parent and not a member of the
     school board. Those sources tell
20   us she was outraged, posting the
     now well-known controversial
21   2016 tweets.”
22   10.    “My best friend from
     school says she feels alone in
23   the Chinese community. She
     feels ostracized when she
24   speaks up against anti-black
     hate.”
25
     In this tweet, I reference
26   conversations I had with my
     childhood friend, Tula Jeng,
27   who is Chinese American. Over
     the years, she has described
28   instances where she felt alone in

                                              21                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 22 of 47




1    her community when
     advocating in support for Black
2    lives. This tweet is not racist,
     nor does it perpetuate “gross
3    and harmful stereotypes” about
     Asian Americans. I posted two
4    posts: “Asian-Americans for
     Black Lives” , on June 8, 2020,
5    by Tula Jeng who wrote:
     “During a time when our own
6    community is facing rampant
     anti-Asian violence, some of us
7    may choose to go insular. In the
     hopes that if we don’t make
8    noise, it will pass over us…I’m
     calling on, and in, my Asian
9    American folks on here and
     want to know how can I support
10   those of you who decried anti-
     Asian violence one day and are
11   silent to anti-Black violence
     today.”
12
     11.    “Where are the vocal
13   Asians speaking up against
     Trump? Don't Asian Americans
14   know they are on his list as
     well?”
15
     In this tweet I called on Asian
16   American community members
     to fight back against Trump's
17   expressed Anti-Black, Anti-
     Asian, Anti-Mexican, Anti-
18   Muslim and anti-immigrant
     racism. As my friend, Tula Jeng
19   said in her post, “This
     complicity and colluding to
20   white supremacy and the settler-
     colonial state will never protect
21   us. It only makes us more
     vulnerable.” I also published
22   another post “I Am Asian. See
     Me” by fellow
23   educator/blogger, Joanna
     Bradshaw, who wrote: “We
24   cannot allow ourselves to be
     lulled into complacency and
25   used to perpetuate the status
     quo. Let’s speak up. It’s past
26   time to rock the boat.” My
     tweet echoes both Tula and
27   Joanna’s call to Asian American
     community members to take
28   action. It is not racist, nor does

                                              22                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 23 of 47




1    it perpetuate “gross and harmful
     stereotypes” about Asian
2    Americans.
3    12.     “Do they think they
     won't be deported? profiled?
4    beaten? Being a house n****r is
     still being a n****r. You're still
5    considered "the help."
6    This tweet is a reference to a
     speech by Malcolm X titled,
7    “The Race Problem” where he
     describes this dynamic of the
8    “house slave” and the “field
     slave” within the Black
9    community. Malcolm X was
     telling well-off Black people
10   who were not engaged in the
     fight for civil rights to get
11   involved. He was explaining
     that although they benefited by
12   white supremacy, they were not
     immune to the effects of racism.
13   Asian American scholars have
     also used plantation politics to
14   describe this dynamic in their
     own community. Mari Matsuda,
15   a UCLA law professor, wrote a
     piece titled, “We Will Not Be
16   Used” .
17   This tweet is not racist, nor does
     it perpetuate “gross and harmful
18   stereotypes” about Asian
     Americans. It is a call to action
19   for those Asian Americans who
     lean into the “model minority”
20   stereotype and believe they are
     better than Black or immigrant
21   Latinx people.
22   In this tweet I urge Asian
     Americans who utilize the
23   model minority myth or who
     are silent in the face of white
24   supremacy to be more vocal in
     fighting anti-Asian, anti-
25   Mexican, anti-Black and anti-
     immigrant oppression and
26   racism.
27   This tweet does not call Asian
     Americans “house slaves” or
28   the n-word. Rather, it served as

                                              23                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 24 of 47




1    a prophetic warning for those in
     Asian American communities
2    who believe themselves safe
     from being targeted by white
3    supremacist hate. It says, “You
     won’t be safe, just like house
4    slaves aren’t safe.” Like Audre
     Lorde, I am saying, “Your
5    silence will not protect you.”
6    26.     Placing the resolution on   Defendants object to this paragraph Sustained ____
     the agenda, and voting to affirm    on the grounds that it is improper
7    it, caused the following            opinion and argument. See Fed. R. Denied      ____
     irreparable injuries:               Evid. § 701; see also N. Dist. Local
8                                        Rule 7-5.
9
     27.     Stripping me of my          Defendants object to this paragraph Sustained ____
10   unanimously elected position as     on the grounds that it is improper
     Vice President and committee        opinion and argument. See Fed. R. Denied      ____
11   memberships, in violation of        Evid. § 701; see also N. Dist. Local
     my First Amendment Rights of        Rule 7-5.
12   Free Speech, is an irreparable
     injury.
13
     28.     Denying me due process      Defendants object to this paragraph Sustained ____
14   without adequate notice and         on the grounds that it is improper
     opportunity to prepare a            opinion and argument. See Fed. R. Denied      ____
15   meaningful response to the          Evid. § 701; see also N. Dist. Local
     Resolution is an irreparable        Rule 7-5.
16   injury.
17   29.    Invading my                  Defendants object to this paragraph Sustained ____
     Constitutional right of Privacy     on the grounds that it is improper
18   under both the California           opinion and argument. See Fed. R. Denied      ____
     Constitution of Article 1,          Evid. § 701; see also N. Dist. Local
19   Section 1, and the Fourth           Rule 7-5.
     Amendment of the United
20   States Constitution by
     publicizing a matter of
21   employment relations is an
     irreparable injury.
22
     30.    The Board Rule and           Defendants object to this paragraph Sustained ____
23   Procedure 9121.1 states: “Vice      on the grounds that it is irrelevant
     President. This Rule and            because Collins has no entitlement Denied     ____
24   Procedure applies to the San        or legal right to hold the position of
     Francisco Unified School            vice president and her statements in
25   District and the County Office      this paragraph do not support a
     of Education. In addition to        First Amendment claim or request
26   performing the duties of the        for a preliminary injunction which
     Board of Education's President      are the only relevant issues
27   in the President's absence, and     currently pending before the Court.
     assuming the office of the          See Fed. R. Evid. §§ 401-402.
28   President in the event the

                                              24                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 25 of 47




1    president leaves office before
     his/her term is expired, pursuant
2    to Board Rules and Procedures
     9121, the Vice President shall
3    also preside at all meetings of
     the Committee of the Whole,
4    Closed Session and at other
     meetings as designated by the
5    President in accordance with
     Board rules.” I can no longer
6    serve in any capacity as
     outlined in Board Rule and
7    Procedure 9121.1.Id.
8    31.     I am no longer able to       Defendants object to this paragraph    Sustained ____
     participate in joint SF City and     on the grounds that it is irrelevant
9    SF Board of Education                because Collins has no entitlement     Denied   ____
     meetings as the Board’s              or legal right to serve on Board
10   representative. This includes        committees and her statements in
     serving on the SF Board of           this paragraph do not support a
11   Supervisors RISE Task Force to       First Amendment claim or request
     which I was told by the              for a preliminary injunction which
12   President I would be assigned to     are the only relevant issues
     serve. This important city task      currently pending before the Court.
13   force plans to define a city         See Fed. R. Evid. §§ 401-402.
     district partnership to support
14   philanthropic investment in
     public education and the
15   community schools’ model
     being led by our district. This is
16   work I have been shepherding
     since before I was on the Board.
17   I am now effectively being
     removed from a body whose
18   work I am pivotal in advancing.
19   32.     I can no longer              Defendants object to this paragraph Sustained ____
     participate in reviewing the         on the grounds that it is improper
20   Board agenda (Board Rule             opinion and argument. See Fed. R. Denied      ____
     9322) with the Superintendent,       Evid. § 701; see also N. Dist. Local
21   Deputy Superintendents and           Rule 7-5.
     Board President each.
22   Determining items for the            Defendants also object to this
     agenda helps drive policy            paragraph on the grounds that it is
23   discussions. What we discuss in      irrelevant because Collins has no
     board meetings determines            entitlement or legal right to hold
24   district priorities.                 the position of vice president or
                                          exercise the duties that come with
25                                        this position and her statements in
                                          this paragraph do not support a
26                                        First Amendment claim or request
                                          for a preliminary injunction which
27                                        are the only relevant issues
28

                                              25                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 26 of 47




1                                       currently pending before the Court.
                                        See Fed. R. Evid. §§ 401-402.
2
     33.     The position of Vice       Defendants object to this paragraph Sustained ____
3    President is a valuable platform   on the grounds that it is improper
     for anyone on the Board and is     opinion and argument. See Fed. R. Denied      ____
4    a step towards becoming            Evid. § 701; see also N. Dist. Local
     President. Being Vice President    Rule 7-5.
5    had put me in line to become
     President of the Board next year   Defendants also object to this
6    during the last year of my term    paragraph on the grounds that it is
     in office. It is a common          irrelevant because Collins has no
7    practice to elevate the Board      entitlement or legal right to hold
     Vice President to President the    the position of vice president or
8    following year. Boards             exercise the duties that come with
     members also traditionally         this position and her statements in
9    share leadership among             this paragraph do not support a
     members. Despite a record of       First Amendment claim or request
10   achievement in my role as vice     for a preliminary injunction which
     president, the Board’s action      are the only relevant issues
11   now means it is extremely          currently pending before the Court.
     unlikely I will be President of    See Fed. R. Evid. §§ 401-402.
12   the Board during my term of
     office. Not so coincidentally,
13   DEFENDANT LAM nominated
     DEFENDANT MOLIGA to be
14   vice president in my stead.
     DEFENDANTS LAM and
15   MOLIGA drafted the resolution
     to remove me and have
16   positioned themselves to be
     next in line. This blatant power
17   grab indicates they understand
     the real and perceived value of
18   the office. They conspired to
     use my tweets prior to being in
19   office to spread malicious lies
     about my character in order to
20   advance politically.
21   34.    Being Vice President has    Defendants object to this paragraph Sustained ____
     allowed me to speak as the         on the grounds that it is improper
22   president’s representative. The    opinion and argument. See Fed. R. Denied      ____
     President and Vice President are   Evid. § 701; see also N. Dist. Local
23   the Board’s representatives. I     Rule 7-5.
     am no longer allowed to carry
24   the Board President’s voice.       Defendants also object to this
     (Board Rule 9121.1)                paragraph on the grounds that it is
25                                      irrelevant because Collins has no
                                        entitlement or legal right to hold
26                                      the position of vice president or
                                        exercise the duties that come with
27                                      this position and her statements in
                                        this paragraph do not support a
28                                      First Amendment claim or request

                                             26                  Case No. 4:21-cv-02272-HSG
                  DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 27 of 47




1                                          for a preliminary injunction which
                                           are the only relevant issues
2                                          currently pending before the Court.
                                           See Fed. R. Evid. §§ 401-402.
3
     35.     The role of President and     Defendants object to this paragraph   Sustained ____
4    Vice President are highly             on the grounds that it lacks
     visible and impactful. The            foundation, is irrelevant and is      Denied   ____
5    visibility that comes from these      improper opinion and argument.
     positions has been taken from         See Fed. R. Evid. §§ 401-402, 701;
6    me and diminishes my                  see also N. Dist. Local Rule 7-5.
     contributions and instead shifts
7    my accomplishments to others          Defendants also object to this
     on the board. This causes real        paragraph on the grounds that it is
8    harm while I remain in office         irrelevant because Collins has no
     and negatively impacts my             entitlement or legal right to hold
9    future opportunities.                 the position of vice president or
                                           exercise the duties that come with
10                                         this position and her statements in
                                           this paragraph do not support a
11                                         First Amendment claim or request
                                           for a preliminary injunction which
12                                         are the only relevant issues
                                           currently pending before the Court.
13                                         See Fed. R. Evid. §§ 401-402.
14   36.     SFUSD and County              Defendants object to this paragraph Sustained ____
     Office of Education Rule and          on the grounds that it is irrelevant
15   Procedure 9121.1, the Vice            because Collins has no entitlement Denied     ____
     President “shall also preside at      or legal right to hold the position of
16   all meetings of the Committee         vice president or exercise the duties
     of the Whole, Closed Session          that come with this position and her
17   and at other meetings as              statements in this paragraph do not
     designated by the President in        support a First Amendment claim
18   accordance with Board rules.” I       or request for a preliminary
     am no longer able to chair these      injunction which are the only
19   meetings or participate in            relevant issues currently pending
     setting the agenda of these           before the Court. See Fed. R. Evid.
20   meetings. This impacts my             §§ 401-402.
     ability to set priorities for which
21   topics will be considered for
     Board action or discussion.
22
     37.    The fact is that the           Defendants object to this paragraph Sustained ____
23   individual who took my Vice           on the grounds that it lacks
     President role has a history of       foundation and is improper opinion Denied     ____
24   undermining female                    and argument. See Fed. R. Evid.
     Commissioners leadership              §§ 602, 701; see also N. Dist. Local
25   (including the Board President).      Rule 7-5.
     By assuming more authority as
26   Vice President, this same             Defendants also object to this
     commissioner, DEFENDANT               paragraph on the grounds that it is
27   MOLIGA, will cause more               irrelevant because Collins has no
     harm to me personally due to          entitlement or legal right to hold
28   what appears to be some               the position of vice president or

                                               27                  Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 28 of 47




1    inherent bias against women in     exercise the duties that come with
     positions of authority.            this position and her statements in
2                                       this paragraph do not support a
                                        First Amendment claim or request
3                                       for a preliminary injunction which
                                        are the only relevant issues
4                                       currently pending before the Court.
                                        See Fed. R. Evid. §§ 401-402.
5
6
     38.     Being the Vice President   Defendants object to this paragraph      Sustained ____
7    put me in a position to better     on the grounds that it lacks
     support the President. President   foundation, is irrelevant and is         Denied   ____
8    Lopez and I ran for office         improper opinion and argument.
     together and supported one         See Fed. R. Evid. §§ 401-402, 701;
9    another on the Board. We were      see also N. Dist. Local Rule 7-5.
     aligned in supporting racial
10   justice in our district. We are    Defendants object to this paragraph
     both seasoned credentialed         on the grounds that it is irrelevant
11   educators who understand           because Collins has no entitlement
     educational pedagogy. We are       or legal right to hold the position of
12   also strong voices for Black and   vice president or exercise the duties
     Brown families in our district     that come with this position and her
13   and for site-based educators.      statements in this paragraph do not
     Many of our voters voted for us    support a First Amendment claim
14   as a team. Now that                or request for a preliminary
     DEFENDANT MOLIGA has               injunction which are the only
15   usurped the Vice Presidency,       relevant issues currently pending
     President Lopez is less            before the Court. See Fed. R. Evid.
16   supported. DEFENDANT               §§ 401-402.
     MOLIGA has repeatedly
17   undermined her leadership.
     President Lopez was the second
18   highest vote getter during our
     election. Our shared
19   constituents will be harmed by a
     Vice President who works
20   against her while she is in
     office.
21
     39.     As a Black mother and      Defendants object to this paragraph Sustained ____
22   educator, my leadership means      on the grounds that it is improper
     representation for constituents    opinion and argument. See Fed. R. Denied      ____
23   who seldom have a seat at the      Evid. § 701; see also N. Dist. Local
     table. Removing me from Board      Rule 7-5.
24   Leadership means removing my
     important voice from spaces        Defendants object to this paragraph
25   that do not often welcome          on the grounds that it is irrelevant
     communities of color and Black     because Collins has no entitlement
26   women’s perspectives.              or legal right to hold the position of
                                        vice president or exercise the duties
27                                      that come with this position and her
                                        statements in this paragraph do not
28                                      support a First Amendment claim

                                             28                  Case No. 4:21-cv-02272-HSG
                  DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 29 of 47




1                                         or request for a preliminary
                                          injunction which are the only
2                                         relevant issues currently pending
                                          before the Court. See Fed. R. Evid.
3                                         §§ 401-402.
4    40.      Removing me from            Defendants object to this paragraph Sustained ____
     committees means I do not have       on the grounds that it is improper
5    a voice in approving or              opinion and argument. See Fed. R. Denied      ____
     informing votes on the               Evid. § 701; see also N. Dist. Local
6    committees to which I was            Rule 7-5.
     assigned: Policy, Ad Hoc
7    Student Assignment, and              Defendants object to this paragraph
     Building and Grounds. As the         on the grounds that it is irrelevant
8    only Black SFUSD parent who          because Collins has no entitlement
     has children currently enrolled      or legal right to serve on Board
9    in the district, the voice I bring   committees and her statements in
     to enrollment discussions is         this paragraph do not support a
10   extremely important when             First Amendment claim or request
     considering the district’s charge    for a preliminary injunction which
11   to decrease racial segregation in    are the only relevant issues
     our schools. I have also been        currently pending before the Court.
12   championing ventilation and air      See Fed. R. Evid. §§ 401-402.
     filtration in school classrooms
13   and my voice will now be
     muted in discussion of this topic
14   at committee meetings.
     Additionally, all constituents
15   are harmed because the
     committees on which I served
16   now only have two, rather than
     three members to inform district
17   decision making.
18   41.     The President and I          Defendants object to this paragraph Sustained ____
     worked together to determine         on the grounds that it is improper
19   committee assignments to             opinion and argument. See Fed. R. Denied      ____
     ensure Board Leadership (both        Evid. § 701; see also N. Dist. Local
20   President and Vice President)        Rule 7-5.
     could be informed about all
21   actions taken in the Board’s         Defendants also object to this
     various committees. Her              paragraph on the grounds that it is
22   leadership has been                  irrelevant because Collins has no
     circumvented because now that        entitlement or legal right to hold
23   structure is no longer in place.     the position of vice president or
     She will be less informed as a       exercise the duties that come with
24   result, and our constituents will    this position and her statements in
     likewise be harmed.                  this paragraph do not support a
25                                        First Amendment claim or request
                                          for a preliminary injunction which
26                                        are the only relevant issues
                                          currently pending before the Court.
27                                        See Fed. R. Evid. §§ 401-402.
28

                                              29                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 30 of 47




1    42.     Harm to my constituents     Defendants object to this paragraph Sustained ____
     is reflected in a parent’s          on the grounds that it is improper
2    statement to the Board              opinion and argument. See Fed. R. Denied      ____
     protesting the Resolution.          Evid. § 701; see also N. Dist. Local
3    District parent leader Rionda       Rule 7-5.
     Batiste, a Black parent leader on
4    the African American Parent         Defendants also object to this
     Advisory council gave               paragraph on the grounds that it is
5    testimony at the March 25,          irrelevant because Collins brings
     2021 meeting stating:               claims for her First Amendment
6                                        rights not the alleged rights of her
     “Today I'm deeply saddened by       constituents. See Fed. R. Evid. §§
7    the actions of this board. I was    401-402.
     filled with hope when the board
8    spoke up in support of Black
     lives. I honestly felt that for
9    once, Black lives really
     mattered to SFUSD. However, I
10   am reminded once again to
     Black lives do not matter. I
11   heard specifically a calling out
     that the Black population is
12   only 13%. So does that mean
     that our 13% no longer matters?
13   I'm also reminded, that despite
     the statement to the opposite,
14   that restorative practices mean
     nothing to SFUSD. Removing
15   Alison from her position as VP
     and from her committees will
16   only negate all the hard work
     that Alison has done and
17   continues to do for all of our
     babies. Despite the fact that
18   Black students and our families
     within this district make up a
19   small number, we do matter.”
20   43.     Constituents were further   Defendants object to this paragraph Sustained ____
     harmed because of the rushed        on the grounds that it is improper
21   nature of the introduction of the   opinion and argument. See Fed. R. Denied      ____
     Resolution. They had only two       Evid. § 701; see also N. Dist. Local
22   days to learn about it and          Rule 7-5.
     provide input to the Board. As it
23   states in Board Rules and           Defendants also object to this
     Procedures 9322: “A Board           paragraph on the grounds that it is
24   member or member of the             irrelevant because Collins brings
     public may request that a matter    claims for her First Amendment
25   within the jurisdiction of the      rights not the alleged rights of her
     Board be placed on the agenda       constituents. See Fed. R. Evid. §§
26   of a regular meeting. The           401-402.
     request shall be in writing and
27   be submitted to the
     Superintendent or designee with
28   supporting documents and

                                              30                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 31 of 47




1    information, if any, at least
     seven days before the scheduled
2    meeting date. Items submitted
     less than seven days before the
3    scheduled meeting date may be
     postponed to a later meeting in
4    order to allow sufficient time
     for consideration and research
5    of the issue.”
6    44.    In accordance with           Defendants object to this paragraph Sustained ____
     Board Rules and Procedures          on the grounds that it is irrelevant
7    9121, “In addition to               because Collins has no entitlement Denied     ____
     performing the duties of the        or legal right to hold the position of
8    Board of Education's President      vice president or exercise the duties
     in the President's absence, and     that come with this position and her
9    assuming the office of the          statements in this paragraph do not
     President in the event the          support a First Amendment claim
10   president leaves office before      or request for a preliminary
     his/her term is expired, pursuant   injunction which are the only
11   to Board Rules and Procedures       relevant issues currently pending
     9121, the Vice President shall      before the Court. See Fed. R. Evid.
12   also preside at all meetings of     §§ 401-402.
     the Committee of the Whole,
13   Closed Session and at other
     meetings as designated by the
14   President in accordance with
     Board rules.”
15
     45.     Placing the resolution on   Defendants object to this paragraph Sustained ____
16   the agenda and voting to affirm     on the grounds that it is irrelevant
     it, put my character on the         to the federal claims before this     Denied  ____
17   Board agenda and positioned         Court. See Fed. R. Evid §§ 401-
     me as not only a racist but         402. Many of these asserted
18   someone who is responsible for      political toxic issues are not
     the Anti-Asian hate speech and      connected to Plaintiff’s prior tweets
19   violence we see across the          or Resolution No. 213-25A1 but
     nation. The following impacts       instead are based on Collins
20   have occurred as a result:          advocating for changes in
                                         enrollment eligibility for Lowell
21   a.     Toxic workplace              High School which has no
     environment — In every              relevance to the First Amendment
22   meeting since March 23rd,           issue before this Court.
     DEFENDANTS have
23   sanctioned and invited direct       Further, plaintiffs arguments about
     harassment and slander of my        toxic workplace environment,
24   character. This verbal abuse has    damage to professional
     never been tolerated on the         relationships, social ostracizing and
25   Board of Education since the        exclusion, slandering of
     ten years I have been attending     professional reputation, destruction
26   meetings as a private citizen.      of political future, damage to
     Before public comment at every      professional opportunities, physical
27   meeting, staff regularly remind     risk, and perpetuating existing
     the public to “refrain from         attack of hate speech, while they
28   naming employees or                 may be hurtful consequences of

                                              31                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 32 of 47




1    community members by name.”          Plaintiffs’ political speech, they are
     This practice was flagrantly         not legal injury caused by
2    violated when we spent two           Defendants. Nor do these
     separate meetings during public      statements support any First
3    comment listening to the public      Amendment claim against
     shame me. DEFENDANTS                 Defendants or the issuance of a
4    MOLIGA and LAM even                  preliminary injunction to restore
     criticized President Lopez for       Plaintiff to her internal Board
5    not increasing the allotted time     leadership positions which are the
     for this verbal abuse, which         only issues currently pending
6    included threats like this one       before this Court. See Fed. R.
     which was included in the            Evid. §§ 401-402.
7    ABC7 News :
                                          This paragraph and its numerous
8    "Regardless of whether you           subparts also is replete with
     choose to do the right thing and     improper opinion and argument.
9    resign or not, you will pay the      See Fed. R. Evid. § 701; see also N.
     ultimate price and that's the loss   Dist. Local Rule 7-5.
10   of your dignity and your
     reputation. For the rest of your
11   life you will be haunted by your
     actions, wherever you go people
12   will see you for what you really
     are - a racist," said a resident.”
13
     b.      Damage to professional
14   relationships —
     DEFENDANTS’ actions have
15   made it uncomfortable for staff
     to interact and communicate
16   with me. Projects I was working
     on, like the Lowell Resolution,
17   or Equity Studies Resolution,
     which I had worked on with
18   other Commissioners, are
     moving forward with difficulty.
19   I am now barred from
     participating in projects
20   involving official participation
     in joint committees or task
21   forces that I had initiated in my
     role as Vice President and
22   representative of the Board,
     such as Community Schools
23   work.
24   c.     Social ostracization and
     exclusion — By stating that I
25   am perpetuating “gross and
     harmful stereotypes”
26   DEFENDANTS officially
     labeled me a racist. This is an
27   irreparable injury to my
     reputation as a Board member,
28   as a community leader, and as a

                                              32                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 33 of 47




1    member of a political and social
     network that opposes racism.
2    My social network is full of
     people who engage in education
3    and local politics.
     DEFENDANTS labeling me a
4    racist in the Resolution is an
     irreparable injury.
5
     d.     Slandering my
6    professional reputation —
     DEFENDANTS’ Resolution
7    caused me irreparable injury by
     generating worldwide news and
8    media reports, from the US to
     UK and Australia, slandering
9    me as a racist. DEFENDANTS’
     slanderous Resolution is also
10   reflected in Wikipedia which
     repeats these false narratives.
11
     e.     Destruction of my
12   political future — In affirming
     the Resolution, DEFENDANTS
13   have ratified lies about me and
     have diminished my ability to
14   run for subsequent office on the
     Board or any other office or
15   commission. This is an
     irreparable injury.
16
     f.      Damage to professional
17   opportunities — Even if I do
     not choose to run for future
18   office, Google searches will
     now pull up a multitude of
19   negative articles referencing the
     vote which falsely affirms that I
20   am a racist. I have worked over
     20 years in public education as
21   an advocate for social justice
     and educational access. This
22   false label strikes at the heart of
     what is most important to me in
23   all my work—eradicating
     racism in public education. This
24   is an irreparable injury. I have
     worked as an education
25   consultant leading anti-racism
     work, coached hundreds of
26   education leaders and
     successfully organized
27   community members to eradicte
     racist policies and procedures.
28   Now my resume is tarnished

                                               33                  Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 34 of 47




1    and undermined. There is no
     way to ever repair the harm this
2    has caused and it will
     continually be something I will
3    have to be prepared to respond
     to in future endeavors. This is
4    an irreparable injury.
5    g.      Physical risk to me and
     my children - Several weeks
6    ago, I was in the neighborhood
     market shopping for food for
7    my family. As I was leaving the
     store, a stranger asked me if I
8    was Alison Collins. I said,
     “Yes”, to which he responded
9    aggressively, “Fuck you!” to me
     in front of my teenage daughter.
10   This experience, as well as the
     appearance of several
11   individuals including a man
     outside my door carrying a sign
12   that says “Resign” (last fall
     after our board unanimously
13   voted to temporarily suspend
     selective enrollment due to lack
14   of standardized test scores) have
     made me worry about my own
15   safety and the safety of my
     children and husband whether
16   we are home or out in public.
     This is an irreparable injury.
17
     Following the Resolution, my
18   fear for my children’s and
     family’s safety has increased.
19   Even my children’s teachers
     have reached out to me and
20   expressed interest in supporting
     my girls’ physical and
21   emotional well-being. This is an
     irreparable injury.
22
     h.      The Resolution caused
23   irreparable injury to me by
     perpetuating an existing attack
24   on President Lopez and me
     because of our advocacy for
25   equity in education, specifically
     at Lowell High School. Last fall
26   President Lopez and I were
     targeted by hate speech. Ida
27   Mojadad of the Examiner wrote
     an article titled: “Angered by
28   Lowell decision, SFUSD grad

                                              34                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 35 of 47




1    targets school board members
     with violent imagery —
2    Facebook page depicts two
     women of color on board with
3    swastikas and x-marks on their
     faces”:
4
     “Two school board members,
5    both women of color, have been
     targeted in a Facebook page
6    launched Friday with loaded
     imagery of swastikas, bloodied
7    gloves, and photos ablaze.
8    The page, dubbed
     “No2racebaiting,” features
9    photos of school board
     members Gabriela Lopez and
10   Alison Collins with swastikas
     photoshopped on their
11   foreheads and red x-marks
     across their faces with the text
12   “NO TO NAZISM IN SFUSD.”
13   The page was launched after the
     Board of Education
14   unanimously voted Tuesday to
     temporarily end the merit-based
15   admissions process for Lowell
     High School due to coronavirus.
16   At that meeting, Collins and
     Lopez were vocal in their
17   support for consideration of
     permanently ending the
18   selective process. The
     discussion opened up a larger,
19   often ugly conversation about
     race in schools.”
20
     This was one of the images that
21   was burned in a video on the
     Facebook site:
22
     46.    Cyber bullying — The         Defendants object to this paragraph Sustained ____
23   following tweets are but a few      on the grounds that it is improper
     of the myriad of hostile bullying   opinion and argument. See Fed. R. Denied      ____
24   that has caused irreparable         Evid. § 701; see also N. Dist. Local
     injury to me based on the false     Rule 7-5.
25   narrative that I am a racist as
     reflected in DEFENDANTS’            Defendants also object to this
26   Resolution:                         paragraph on the grounds that it is
                                         irrelevant because arguments about
27   Meesh @1bigfuzzydunlop·Mar          cyber bullying by third parties,
     31 Tweeted: “Racist Alison          while they may be hurtful
28   Collins has decided to sue          consequences of Plaintiff’s political

                                              35                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 36 of 47




1    SFUSD over “the reaction” to          speech, they are not legal injury
     her nasty racist tweets. Truly        caused by Defendants See Fed. R.
2    unbelievable @AliMCollins”            Evid. §§ 401-402.
3    Gabe Donohoe
     @gabe_donohoe
4
     Susan Dyer Reynolds
5    @SusanDReynolds·Mar 27 As
     Brandon Harami defends Alison
6    Collins after her racist tweets
     aimed at the API community (“I
7    just think she needs to do a
     bigger apology”) the hypocrisy
8    is palpable...“Wow! Alison
     Collins the racist against AAPI
9    folks who won’t resign. She
     apparently is also dragging the
10   SF NAACP down with her.
     This woman needs to go away.”
11   8:19 PM · Mar 31,
     2021·Twitter for iPhone
12
     Tony Bravo @TonyBravoSF
13   ·Mar 25 Breaking news from
     the indefatigable @jilltucker
14   San Francisco school board
     members, in a vote of no
15   confidence, stripped their
     colleague Alison Collins of her
16   role as vice president over racist
     tweets against Asian
17   Americans.
18   Mason @webdevMason·Mar
     31Replying to @webdevMason
19   The complaint is essentially
     arguing that Alison Collins had
20   a constitutionally-protected
     right to tweet racial slurs
21   without (nonmonetary) impact
     to her employment, but that her
22   fellow board members should
     have to compensate her for
23   merely allowing the public to
     comment on them
24
     Mason @webdevMason·Mar
25   31I think Alison Collins might
     genuinely believe that it's illegal
26   to call her a racist
27
28

                                              36                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 37 of 47




1    51.     Arts Equity Resolution       Defendants object to this paragraph      Sustained ____
     (Lead author) - unanimous            on the grounds that it is irrelevant .
2    approval. When my daughter           See Fed. R. Evid. §§ 401-402.            Denied   ____
     was in fourth grade and showed
3    her that the district arts           Statements about resolutions
     department was excluding low         Plaintiff has authored or supported
4    income and immigrant students        are not relevant to her First
     from arts education by requiring     Amendment claim against
5    families to rent instruments, and    Defendants or the issuance of a
     violating state law, I did           preliminary injunction to restore
6    something about it. When I got       Plaintiff to her internal Board
     on the Board of Education,           leadership positions which are the
7    President Gabriela López and I       only issues currently pending
     wrote the Arts Equity                before this Court.
8    Resolution, which made
     SFUSD and “Arts Equity
9    District” and directed district
     staff to design a plan to provide
10   access to quality arts instruction
     for all children.
11
     52.    Native American/Native        Defendants object to this paragraph      Sustained ____
12   Alaskan Resolution (Co-author)       on the grounds that it is irrelevant.
     - unanimous approval. In this        See Fed. R. Evid. §§ 401-                Denied   ____
13   resolution, the San Francisco        402.Statements about resolutions
     Board of Education formally          Plaintiff has authored or supported
14   apologized to Native American        are not relevant to her First
     families for the pain and trauma     Amendment claim against
15   caused by racist imagery,            Defendants or the issuance of a
     textbooks and mascots in our         preliminary injunction to restore
16   schools; and consistent erasure      Plaintiff to her internal Board
     of American Indian and               leadership positions which are the
17   Indigenous students by               only issues currently pending
     omission in data collection and      before this Court.
18   demographics and remove
     stereotypes and misinformation
19   about American Indian, Alaskan
     Native and all Indigenous
20   people from school walls,
     celebrations and textbooks,
21   including the current United
     States History textbooks.
22
     53.     Equity Studies               Defendants object to this paragraph      Sustained ____
23   Resolution (Lead author) -           on the grounds that it is irrelevant.
     unanimous approval. The              See Fed. R. Evid. §§ 401-                Denied   ____
24   Equity Studies resolution calls      402.Statements about resolutions
     for decolonizing instruction         Plaintiff has authored or supported
25   Pre-K through 12th grade by          are not relevant to her First
     teaching about historically          Amendment claim against
26   underrepresented communities         Defendants or the issuance of a
     and cultures, and removing           preliminary injunction to restore
27   oppressive curriculum, books,        Plaintiff to her internal Board
     activities, school celebrations      leadership positions which are the
28   and other school practices. For

                                              37                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 38 of 47




1    the first time, this resolution  only issues currently pending
     calls for mandatory professional before this Court.
2    development for staff district-
     wide on implicit bias and
3    racism and establishes a
     permanent district Equity
4    Studies Team to identify most
     effective practices to address
5    the issues of race/ethnicity,
     language, culture, gender
6    identity, expression, and sexual
     orientation, ability, and
7    underserved populations as they
     impact instruction in the
8    classroom. It also establishes a
     partnership with the Human
9    Rights Commission to facilitate
     an Equity Studies Community
10   Taskforce to make
     recommendations on how the
11   District is accountable to the
     community.
12
     54.    SFUSD’s Expanded             Defendants object to this paragraph     Sustained ____
13   Early College Interns program       on the grounds that it is irrelevant.
     for high school and transitional    See Fed. R. Evid. §§ 401-               Denied   ____
14   age youth- Resolution (Lead         402.Statements about resolutions
     contributor). This policy directs   Plaintiff has authored or supported
15   $2.7 Million to SFUSD’s             are not relevant to her First
     Expanded Early College Interns      Amendment claim against
16   program to provide summer           Defendants or the issuance of a
     opportunities for high school       preliminary injunction to restore
17   and transitional age youth.         Plaintiff to her internal Board
                                         leadership positions which are the
18                                       only issues currently pending
                                         before this Court.
19
     55.     SFUSD Data Access,          Defendants object to this paragraph     Sustained ____
20   Inclusion, and Partnership to       on the grounds that it is irrelevant.
     Enhance Student Success             See Fed. R. Evid. §§ 401-               Denied   ____
21   Resolution (Co-author) -            402.Statements about resolutions
     unanimous approval. In an           Plaintiff has authored or supported
22   effort to better reflect the        are not relevant to her First
     diversity of the San Francisco      Amendment claim against
23   Unified School District             Defendants or the issuance of a
     (SFUSD) and capture the true        preliminary injunction to restore
24   identities of the student           Plaintiff to her internal Board
     population, this resolution         leadership positions which are the
25   revises its data collection         only issues currently pending
     systems to maintain more            before this Court.
26   specific racial/ethnic, national
     origin, language and gender
27   specific data, including
     increased visibility for
28   Vietnamese, Arab, Native

                                              38                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 39 of 47




1    American students and multi-
     racial students.
2
     56.     In Response to Ongoing,       Defendants object to this paragraph     Sustained ____
3    Pervasive Systemic Racism at          on the grounds that it is irrelevant.
     Lowell High School Resolution         See Fed. R. Evid. §§ 401-               Denied   ____
4    (Lead author) – 5-2 approval.         402.Statements about resolutions
     The resolution calls on the SF        Plaintiff has authored or supported
5    Board of Education to initiate a      are not relevant to her First
     Memorandum of Understanding           Amendment claim against
6    (MOU) process with the                Defendants or the issuance of a
     Education and Civil Rights            preliminary injunction to restore
7    Initiative (CRI) of the               Plaintiff to her internal Board
     University of Kentucky College        leadership positions which are the
8    of Education, Lexington KY, in        only issues currently pending
     collaboration with the SF             before this Court.
9    NAACP, California NAACP
     and National NAACP to
10   facilitate an equity audit and
     resulting action plan to “address
11   the exclusion and ongoing toxic
     racist abuse that students of
12   color, and specifically Black
     students, have experienced at
13   Lowell High School.
14   57.     In Support of Black           Defendants object to this paragraph     Sustained ____
     Lives in SFUSD and the                on the grounds that it is irrelevant.
15   Abolition of Armed Law                See Fed. R. Evid. §§ 401-               Denied   ____
     Enforcement in Schools (Lead          402.Statements about resolutions
16   author) – unanimous approval.         Plaintiff has authored or supported
     The resolution declares schools       are not relevant to her First
17   a sanctuary space from law            Amendment claim against
     enforcement so that we can            Defendants or the issuance of a
18   continue to create safe, healthy,     preliminary injunction to restore
     and equitable schools for all         Plaintiff to her internal Board
19   SFUSD students. I directs the         leadership positions which are the
     district to clarify safety policies   only issues currently pending
20   and requests increased                before this Court.
     investment from the City of San
21   Francisco for Community
     Schools and violence
22   prevention and youth
     development.
23
     58.    Our Healing in Our             Defendants object to this paragraph     Sustained ____
24   Hands SFUSD Resolution:               on the grounds that it is irrelevant.
     Creating Schools as Spaces of         See Fed. R. Evid. §§ 401-               Denied   ____
25   Student-Driven Healing,               402.Statements about resolutions
     Transformation, and Growth            Plaintiff has authored or supported
26   (Co-author) – unanimous               are not relevant to her First
     approval. This resolution seeks       Amendment claim against
27   to increase funding to support        Defendants or the issuance of a
     preventative wellness services        preliminary injunction to restore
28   for students. It also creates a       Plaintiff to her internal Board

                                               39                  Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 40 of 47




1    role for immigrant, Black,         leadership positions which are the
     Asian, Latinx and Arab youth       only issues currently pending
2    as leaders and decision makers.    before this Court.
     In doing so, it provides
3    opportunities for youth of color
     to take collective action in
4    creating for wellness and
     healing in their school
5    communities.
6    59.     Resolution 204-14A1,       Defendants object to this paragraph     Sustained ____
     To Establish Policies and          on the grounds that it is irrelevant.
7    Procedures for the San             See Fed. R. Evid. §§ 401-               Denied   ____
     Francisco Unified School           402.Statements about resolutions
8    District to Provide Trauma-        Plaintiff has authored or supported
     Informed, Coordinated Care         are not relevant to her First
9    that Promotes Resilience and       Amendment claim against
     Healing During and After the       Defendants or the issuance of a
10   COVID-19 Pandemic (Co-             preliminary injunction to restore
     author) – unanimous approval.      Plaintiff to her internal Board
11   This resolution adopts a           leadership positions which are the
     coordination of care plan          only issues currently pending
12   designed with an equity lens       before this Court.
     and cultural humility,
13   implementing a school
     community needs assessment to
14   assess needs of students,
     families and educators and
15   provide organizational support
     for all educators and staff and
16   administrators around burnout
     and secondary traumatic stress.
17
     60.     Despite what I tweeted,    Defendants object to this paragraph Sustained ____
18   the idea that there is “no room    on the grounds that it is improper
     for nuance or potential            opinion and argument. See Fed. R. Denied      ____
19   misunderstanding” for others       Evid. § 701; see also N. Dist. Local
     who read my tweet is easily        Rule 7-5.
20   disproved when you review the
     response my tweets garnered        Defendants also object to this
21   from the larger community.         paragraph on the grounds that it is
     Initially, when I posted my        irrelevant because statements about
22   tweets, there was no negative      support from the Asian American
     response. I think I may have       communities are not relevant to her
23   only received one comment.         First Amendment claim against
     When I ran for office, there was   Defendants or the issuance of a
24   no outcry about them. My           preliminary injunction to restore
     tweets only became                 Plaintiff to her internal Board
25   controversial after they were      leadership positions which are the
     misinterpreted and shared          only issues currently pending
26   within the context of recent       before this Court. See Fed. R.
     anti-Asian violence and within     Evid. §§ 401-402.
27   the context of people suing
     SFUSD with the rationale that
28   removing selective enrollment

                                              40                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 41 of 47




1    from Lowell High School is
     anti-Asian.
2
     61.    Despite the controversy,     Defendants object to this paragraph    Sustained ____
3    I have received widespread          on the grounds that it is irrelevant
     support from Black, Latinx, and     because statements about support       Denied   ____
4    many Asian American parents         from the Asian American
     and community members,              communities are not relevant to her
5    including social media              First Amendment claim against
     influencers and social              Defendants or the issuance of a
6    commentators. Nick Cho and          preliminary injunction to restore
     Ranier Maningding have              Plaintiff to her internal Board
7    vociferously spoken on my           leadership positions which are the
     behalf as well, stating that not    only issues currently pending
8    only are my tweets not racist       before this Court. See Fed. R.
     but elevate a truth that needs to   Evid. §§ 401-402.
9    be discussed in the Asian
     American and larger
10   community.
11   62.    Some examples of             Defendants object to this paragraph    Sustained ____
     support were captured in an         on the grounds that it is irrelevant
12   ABC7 News video “Asian              because statements about support       Denied   ____
     supporters come to defense of       from the Asian American
13   SF school board member;             communities are not relevant to her
     woman who found offensive           First Amendment claim against
14   tweets talks to ABC” which          Defendants or the issuance of a
     interviewed members of the          preliminary injunction to restore
15   Asian American Lowell alumni:       Plaintiff to her internal Board
                                         leadership positions which are the
16   "Those messages were not            only issues currently pending
     racist," said Lowell High           before this Court. See Fed. R.
17   School alum Vivian Tong, "I         Evid. §§ 401-402.
     think they could have been
18   worded more tactfully, but she
     was in such a position of pain.
19   A lot of us in the Asian
     community don't speak up
20   enough.
21   Tong graduated from Lowell
     High School in 2012 and said
22   she saw racial discrimination at
     the    school directed towards
23   Black and Brown students.
     There have been rallies in the
24   past addressing this issue.
25   Tong and ABC7 News anchor
     Jobina Fortson talked on Zoom
26   with several other supporters of
     Collins who said she wasn't
27   offered restorative justice. Ina
     Dang is a Lowell Alum and put
28

                                              41                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 42 of 47




1    her four children through
     SFUSD schools.
2
     "There were several times
3    where I was so frustrated
     because race relations were not
4    addressed that I could
     understand and I actually
5    identified- her tweets actually
     resonated with me," Dang said.
6
     "Just the screenshots," Dang
7    continued. "It's really...is
     actually taking advantage of the
8    pain of Asian Americans right
     now and using it as a tool to get
9    what they want."”
10   63.    Nick Cho is a SFUSD          Defendants object to this paragraph Sustained ____
     parent and social media             on the grounds that it is improper
11   influencer with over 2 Million      opinion and argument. See Fed. R. Denied      ____
     followers on TikTok and 62,000      Evid. § 701; see also N. Dist. Local
12   followers on Twitter. As soon       Rule 7-5.
     as news broke, he immediately
13   started tweeting his support and    Defendants also object to this
     his analysis of the smear           paragraph on the grounds that it is
14   campaign being elevated by Jill     irrelevant because statements about
     Tucker’s article about my           support from the Asian American
15   tweets. Over the two weeks he       communities and /or the digital
     tweeted in support of me.           commentary that may be at play are
16                                       not relevant to her First
                                         Amendment claim against
17                                       Defendants or the issuance of a
                                         preliminary injunction to restore
18                                       Plaintiff to her internal Board
                                         leadership positions which are the
19                                       only issues currently pending
                                         before this Court. See Fed. R.
20                                       Evid. §§ 401-402.
21   64.   On March 19, 2019 Nick        Defendants object to this paragraph Sustained ____
     Cho tweeted:                        on the grounds that it is improper
22                                       opinion and argument. See Fed. R. Denied      ____
     “I’m FURIOUS about this. A          Evid. § 701; see also N. Dist. Local
23   group of white parents trying to    Rule 7-5.
     recall WOC @lopez4schools &
24   @AliMCollins dug up tweets          Defendants also object to this
     by Collins about anti-Black         paragraph on the grounds that it is
25   racism by Asian Americans and       irrelevant because statements about
     are adding it to their smears.      support from the Asian American
26   HOW MANY TIMES WILL                 communities are not relevant to her
     WE TELL WHITE PEOPLE                First Amendment claim against
27   THAT ASIANS ARE NOT                 Defendants or the issuance of a
     YOUR WEDGE!!!” [This tweet          preliminary injunction to restore
28   was a Quote Retweet containing      Plaintiff to her internal Board

                                              42                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 43 of 47




1    a post by Jill Tucker which          leadership positions which are the
     read: “The Lowell HS Black           only issues currently pending
2    Student Union has removed            before this Court. See Fed. R.
     Alison Collins from a Women          Evid. §§ 401-402.
3    in Leadership panel tonight.
     "The Lowell Black Student
4    Union stands with the Asian
     community and condemns all
5    acts of anti-Asian hate." San
     Francisco school board member
6    criticized for racist tweets in
     2016 aimed at Asian
7    Americans] “Do you people
     actually think that you can
8    weaponize the current anti-
     Asian crisis against a Black VP
9    of the SFUSD? This is beyond
     disgusting. @AliMCollins has a
10   consistent record of supporting
     Asian families along with all SF
11   students. Her 2016 tweets are
     legit and true.”
12
     “How DARE THESE PEOPLE
13   THINK THEY CAN DO THIS!
     How dare @recallSFBOE with
14   a consistent white supremacist
     message and mission try to
15   smear @AliMCollins with this?
     @jennyhlam do not fall for this
16   white supremacist trap.”
17   “I’m absolutely disgusted. To
     do this this week, TO HAVE
18   THE GALL TO TRY TO USE
     ASIAN AMERICANS AS A
19   WEDGE THIS WEEK
     AGAINST ALISON
20   COLLINS? THIS WHITE
     SUPREMACIST SAN
21   FRANCISCO FOOLISHNESS
     HAS GONE TOO FAR.”
22
     “The tweets in question are
23   difficult to read but they express
     absolutely legitimate and true
24   issues within the Asian
     American community. Anti-
25   Black racism in the APA
     community is a real issue.
26   @RecallSFBOE you will not
     get away with this.”
27
     My story was also picked up by
28   another Asian American social

                                              43                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 44 of 47




1    media influencer and social
     commentator focused on
2    uplifting topics of “race,
     politics, and culture”. Rainier
3    Maningding is the creator of
     Love Life of an Asian Guy
4    (LLAG for short) with over
     250K followers, who hosts a
5    regular Facebook livestream
     called Office Hours. On March
6    29, 2021, he chose to devote an
     entire two-hour episode in
7    support of me: What I Learned
     From The Alison Collins Story
8    | Office Hours #11 In it he
     reviewed my tweets and
9    clarified that not only were they
     not racist, they were articulating
10   important truths.
11   “So let me first just talk about
     these tweets just breaking down
12   some really quick things. One, a
     lot of people misinterpreted her
13   tweets as saying that like, “Oh
     my gosh, you know Asians are
14   the model minority and you
     guys don't experience racism!”
15   But really what she was talking
     about was that you know,
16   unfortunately, there are a lot of
     Asian people who buy into the
17   myth of the model minority
     stereotype. And you can usually
18   tell when someone is invoking
     the model minority stereotype
19   in a transparent, not positive but
     truthful way, versus a dishonest
20   more racist way, based on
     whether or not they include the
21   word “myth” or some sort of
     word qualifying that the term
22   model minority is sort of this, a
     misunderstood term. And she
23   specifically said that it is a
     myth, and that it is bullshit, so I
24   recognize that she is calling
     upon the fact that Asian people
25   will try to look at the model
     minority stereotype thinking,
26   “Wow I can sort of elevate my
     status in society by acting this
27   way, or aligning myself with
     these values, or trying to be
28   chummy with white

                                               44                  Case No. 4:21-cv-02272-HSG
                    DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 45 of 47




1    conservatives.” That is a real
     thing. …
2
     And lastly, in reference to these
3    series of tweets. People thought
     that like Alison was calling
4    Asian people a slur. Like,
     there’s so many people who
5    seriously think that that last
     tweet is indicative of Allison
6    calling Asian people the n-
     word. Not realizing that she's
7    actually talking about the way
     Asian people dismiss racism
8    because they think things like
     merit, and hard work, and
9    accolades will elevate
     themselves to a level in society
10   where they can actually avoid
     racism, or racism is no longer a
11   factor because, “Well, I'm
     smart. I'm successful. I’m rich.
12   I’ve done everything right. You
     guys experienced racism
13   because you are the ones who
     are race-baiting. I don't deal
14   with racism ‘cause I'm a hard
     worker!” Like, that is what she's
15   talking about. And again it's
     like it is a common theme in so
16   many of the Asian people
     talking about what she said, and
17   again, they're not really
     engaging in sort of the larger
18   issues that are surrounding this
     thing.”
19
     65.    I and my husband have        Defendants object to this paragraph    Sustained ____
20   supported the following San         on the grounds that it is irrelevant
     Francisco non-profit and            because statements about how           Denied   ____
21   community-based and                 Plaintiff and her husband invest in
     professional organizations:         the community are not relevant to
22                                       her First Amendment claim against
     ●      Hamilton Families            Defendants or the issuance of a
23                                       preliminary injunction to restore
     ●      Compass Family Center        Plaintiff to her internal Board
24                                       leadership positions which are the
     ●      Horizons                     only issues currently pending
25                                       before this Court. See Fed. R.
     ●      SF Recreation and Parks      Evid. §§ 401-402.
26
     ●      Equality CA
27
28

                                              45                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
     Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 46 of 47




1    ●       Teachers for Social
     Justice
2
     ●      Coleman Advocates
3
     ●     SF Alliance of Black
4    School Educators
5    ●      CCDC - Chinatown
     Community Development
6    Center
7    ●     CYC - Community
     Youth Center
8
     ●      CBRP - Committee for
9    Better Rec & Park
10   ●      Brightline Defense
11   ●      United Playaz
12   ●      Local 2
13   ●    San Francisco Building
     & Construction Trades
14
     ●      TelHi Neighborhood
15   Center
16   ●      Jean Parker School
17   ●      Helen Wills Park
18   ●      Broadway Streetscape
19   ●      SF Public Library
20   66.    I request that the court    Defendants object to this paragraph Sustained ____
     restore me to my vice              on the grounds that it is improper
21   presidency and to my               opinion and argument. See Fed. R. Denied      ____
     committees. It is the only way     Evid. § 701; see also N. Dist. Local
22   to remedy this immediate and       Rule 7-5.
     continuing irreparable injury to
23   my reputation, my standing in
     the community, and to my
24   constituents.
25
26
27
28

                                              46                  Case No. 4:21-cv-02272-HSG
                   DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
       Case 4:21-cv-02272-HSG Document 36 Filed 06/18/21 Page 47 of 47




1 DATED: June 18, 2021                 MEYERS NAVE
2
3
                                       By:         /s/ Deborah J. Fox
4                                            DEBORAH J. FOX
5                                            Attorneys for Defendants
                                             SAN FRANCISCO UNIFIED SCHOOL
6                                            DISTRICT; COMMISSIONER JENNY LAM;
                                             COMMISSIONER FAAUUGA MOLIGA;
7
                                             COMMISSIONER MATT ALEXANDER;
8                                            COMMISSIONER KEVINE BOGGESS; and
                                             COMMISSIONER MARK SANCHEZ
9
10
     3784532
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            47                  Case No. 4:21-cv-02272-HSG
                 DEFENDANTS’ OBJECTIONS TO DECLARATION OF ALISON COLLINS
